196 F.2d 1019
52-1 USTC  P 9349
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.George H. COHN and Camille Cohn, Respondents.
No. 192, Docket 22233.
United States Court of Appeals Second Circuit.
Argued June 3, 1952.Decided June 3, 1952.

Ellis N. Slack, Acting Asst. Atty. Gen., Robert N. Anderson and John J. Kelley, Jr., Sp. Assts. to Atty. Gen., for petitioner.
J. Clement Johnston, Buffalo, N.Y., for respondents.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court on authority of Commissioner of Internal Revenue v. Schuyler, 1952, 2 Cir., 196 F.2d 85.